Citation Nr: 1538783	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  06-37 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected diabetes mellitus, to include entitlement to a separate compensable rating for diabetic nephropathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971; he served in the Republic of Vietnam from February 1971 to June 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied a rating in excess of 20 percent for service-connected diabetes mellitus.  

In an April 2011 decision, the Board granted a 40 percent rating, but no higher, for diabetes mellitus.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 memorandum decision, the Court set aside the April 2011 decision and remanded the claim to the Board for further action.  The Board, in turn, remanded the claim to the Agency of Original Jurisdiction (AOJ) in November 2012.  

In a May 2013 decision, the Board denied a rating in excess of 40 percent for diabetes mellitus, and the Veteran appealed to the Court.  In an August 2014 memorandum decision, the Court set aside the Board's decision and remanded the claim to the Board for further action.  In January 2015, the Board remanded the claim to the AOJ for further development.  The case has since been returned to the Board.

In June 2015, the Veteran filed an application for increased compensation based on unemployability (VA Form 21-8940), in which he claimed that he can no longer secure or follow any substantially gainful occupation due to chest pain, blockages, and aortic aneurysm.  The Board notes that the Veteran is not service-connected for a heart disorder and that service connection for ischemic heart disease was denied in a July 2011 rating decision.  The Board interprets the Veteran's June 2015 application and attached correspondence as an application to reopen the previously denied claim for service connection for a heart disorder and a claim of entitlement to a total disability rating based on unemployability due to service-connected disability, notably, a heart disorder (TDIU).  These issues have not been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Veteran's electronic folder in Virtual VA includes VA treatment records dated from July 2011 to April 2015.  Otherwise the documents in Virtual VA are either irrelevant or duplicative of those in VBMS.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

A remand is required for another VA examination to determine whether a separate compensable rating is warranted for the Veteran's diabetic nephropathy.

In an August 2014 memorandum decision, the Court pointed out that the Board failed to make findings concerning (1) whether the evidence demonstrated that the Veteran had nephropathy; and (2) whether any such nephropathy warranted a separate compensable rating.  Accordingly, the Board remanded the case in January 2015, to obtain a VA examination.  

A VA examination was conducted in February 2015.  The examiner indicated that the Veteran had diabetic nephropathy and noted that he had elevated microalbumin in his urine since 2010 or before.  However, the examination is inadequate to determine whether a separate compensable rating is warranted.  Renal involvement in diabetes mellitus is rated as renal dysfunction.  See 38 C.F.R. § 4.115(b), Diagnostic Code 7541 (2015).  A compensable, 30 percent rating is warranted for renal dysfunction with evidence of albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  See 38 C.F.R. § 4.115(b).  The February 2015 examination did not address these criteria.  Therefore, the Board finds that another VA examination is needed.  See 38 C.F.R. § 3.159(c)(4).

In addition, any outstanding VA outpatient treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center, to include the Central Arkansas Veterans Health Care System, and obtain and associate with the claims file all outstanding records of treatment, to include records dated since April 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his service-connected diabetes nephropathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected diabetic nephropathy.  The appropriate Disability Benefit Questionnaire (DBQ) should be utilized.

The examiner must indicate whether the Veteran has renal dysfunction with (1) constant albumin; (2) recurring albumin with hyaline and granular casts or red blood cells; (3) transient or slight edema; or (4) hypertension at least 10 percent disabling under diagnostic code 7101 (i.e., diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more who requires continuous medication for control).  

Regarding hypertension, the examiner must clarify whether the Veteran's hypertension is at least as likely as caused or aggravated by service-connected diabetic nephropathy.  

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





